Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amended Quarterly Report of American Energy Fields, Inc. (the “Company”) on Form 10-Q/A for the period ended December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “report”), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Action of 2002, that to the best of his knowledge: The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 29, 2010 By: /s/ David P. Lieberman David P. Lieberman Acting Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
